DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/21/2018 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 directed to a process for preparing aromatic compounds from biomass, in the reply filed on 06/15/2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0267744) in view of Sorensen (US 2019/0382672).
Kim teaches using biomass pyrolysis oil (i.e. wood pyrolysis, [0007]-[0008]), which comprises polycyclic aromatics that are partially hydrogenated/saturated and cracked [0015], [0017] and [0021]-[0022]. The cracking or the partially saturated polycyclic aromatics produces BTX (Fig. 2 and [0063]). This disclosure reads on claimed steps a) and c)-e).
Kim is silent about recovering aromatic compounds from the wood pyrolysis oil before reducing the polycyclic aromatics in the pyrolysis oil and further cracking the reduced PCA to make BTX.
However, Sorensen discloses separating BTX from the pyrolysis oil of biomass [0047]-[0050]. 
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have separated aromatics (BTX for example) from the biomass pyrolysis oil (as suggested by Sorensen) before using the biomass pyrolysis oil in the method of Kim since these aromatics do not participate in the saturation/hydrogenation and cracking of the polyaromatics and because these aromatics are desirable, valuable, and typically separated: this motivation involves applying known techniques of aromatic separation from biomass pyrolysis oil with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772